Citation Nr: 1601460	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  07-12 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased disability rating in excess of 30 percent for service connected posttraumatic stress disorder (PTSD) prior to November 5, 2012, and a disability rating in excess of 70 percent for PTSD since November 5, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for PTSD and assigned a 30 percent disability rating.  In a May 2013 rating decision, the RO increased the PTSD rating to 70 percent, effective November 5, 2012.  

The Veteran is presumed to be seeking the highest disability rating available.  A.B. v. Brown, 6 Vet. App. 35(1993). 

In June 2014, the Veteran and his wife appeared at a Board hearing before the undersigned Veterans Law Judge.  In October 2014 the Board remanded the case for further development.  


FINDINGS OF FACT

1.  From November 4, 2005 to February 17, 2010, the evidence of record shows that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, was not shown.

2.  From February 18, 2010 the evidence of record shows that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The evidence of record does not demonstrate that the Veteran's PTSD caused total occupational and social impairment.


CONCLUSIONS OF LAW

1.  From November 4, 2005 to February 17, 2010, the criteria for an initial 50 percent disability schedular rating, but not higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  From February 18, 2010 to November 3, 2005, the criteria for a 70 percent schedular disability rating, but not higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

3.  From February 18, 2010, the criteria for a schedular disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

The appeal arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection for posttraumatic stress disorder.  As entitlement was granted, the claim was substantiated.  Additional notice is not required since VA already has given VCAA notice regarding the original claim, and any defect in the notice is not prejudicial and will not be discussed.  

The Veteran's service records and VA medical records have been obtained.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  Records were requested from the Social Security Administration, however a negative response was received.  In any event, there is no indication that SSA records would be pertinent to the claim as the Veteran testified that his SSA disability determination was based upon his physical disabilities.  The Veteran was provided with VA psychiatric examinations in January 2011 and January 2015.  These examinations, in combination with the other evidence of record including the outpatient records and the Veteran's own statements, are sufficient to decide the claim.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Rating for PTSD

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board must also fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Also, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, the criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

Finally, the criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32. 

GAF scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Evidence

A July 2006 VA mental health intake consultation noted that the Veteran was appropriately groomed, cooperative, and had fluent speech and linear thought content.  He was depressed and despairing, but had no suicidal or homicidal ideation.  He was noted to have a very supportive and stable immediate family.  He had been married to his wife for 45 years and had a good relationship with her and his two adult children.  The Veteran reported sleep disturbances, irritability, anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  He was noted to be socially isolative and withdrawn, and to have used his work environment as a coping mechanism until he was injured and left his job.  The GAF score was 55.

On February 18, 2010, the Veteran underwent a VA PTSD intake consultation.  He was noted to be appropriately groomed, with fluent, relevant, and coherent speech.  There was no suicidal or homicidal ideation.  The Veteran reported irritability, depression, nightmares, flashbacks, and isolation.  He noted that his wife was supportive.  The GAF score was 60.

In a December 2010 letter, the director of the VA PTSD program at the VAMC in Richmond, Virginia, noted that the Veteran had been in the program since February 18, 2010.  The psychologist stated that despite ongoing treatment the Veteran's PTSD had not remitted and remained "severe enough that it interferes with his occupational, interpersonal, and social functioning."

In a second letter dated in November 2012, this same VA psychologist stated that despite regular group and individual treatment, the Veteran's PTSD had not remitted and is considered chronic and highly resistant to change.  "His prognosis is deemed fair given the nature of his PTSD including continued nightmares, frequent intrusive thoughts and reliving of war zone experiences, significant short-term memory and concentration deficits, depressed mood, fleeting suicidal ideation without intent or plan, increased irritability with anger outbursts, and entrenched avoidance of reminders or discussion of his war zone experiences.  His condition has not significantly changed despite regular therapeutic intervention and it is unlikely that it will significantly improve in the future.  His overall clinical presentation is marked by significant interpersonal, occupational, and social impairment.  This includes deficiencies in family relations, judgment, thinking, and mood; frequent anxiety and depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with inappropriate anger outbursts) difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships."

A VA examination in January 2011 noted that the Veteran had been married once and has been with his wife now for 49 years.  He had two adult-aged children.  The Veteran's oldest son lived at home and had problems with behavior and alcohol.  This had caused some degree of distress to the Veteran.  The Veteran described a level of anxiety associated with PTSD.  He also described and demonstrated problems with depression, due partially to memories of his military experiences and partially to concern over his medical problems.  To a lesser extent, there was some level of distress related to conflict within his home associated with his son's problems.  The Veteran presented as a clean, well-groomed, casually dressed gentleman.  He was alert, attentive, and oriented times four.  His affect was constricted in intensity, nonlabile and reflective of sadness and tension.  His mood was depressed and anxious.  The Veteran's speech was clear, goal directed, spontaneous, and of normal pace and volume.  His thought content was rational.  He had no history of hallucinations, delusions, or mania.  The Veteran denied suicidal ideation, intent, or plan.  He was mildly anhedonic and his motivation level was fair.  The examiner diagnosed PTSD as well as depressive disorder, not otherwise specified.  The examiner assigned a GAF score of 51, with the score noted as 53 for PTSD alone.

On VA examination in January 2015, the examiner noted that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  On examination, the Veteran was well-groomed, but was dressed inappropriately in shorts with a short sleeved shirt on a very cold day.  He was open and cooperative, fully alert, well-oriented in all spheres, with logical and coherent speech.  There was no evidence of psychosis, homicidal ideation, or conceptual disorganization.  He acknowledged having thoughts at times of wanting to die but denied any intent or plan to act upon these thoughts.  He also reported being very suspicious of others, particularly since his son had tried to take advantage of him on a number of occasions and even tried to steal his car on several occasions.  However, the examiner stated that the Veteran's suspiciousness was based on real life experiences and was not without some merit.  The Veteran reported having difficulty maintaining his temper at times and banging on the arm of a chair when angry, but denied any physical violence toward others.  There were no indicators of problems in immediate or remote memory during the evaluation.

Analysis

Based on a review of the evidence and resolving all doubt in the Veteran's favor, for the appeals period prior to February 18, 2010, the Veteran's PTSD manifested with symptoms that more closely approximated the criteria for a 50 percent rating.  

The July 2006 VA mental health intake consultation supports a finding of reduced reliability and productivity due to disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  These PTSD symptoms and the assigned GAF score of 55 are accounted for in a disability rating of 50 percent and resulted in no more than a moderate degree of social and occupational impairment.  

The Board has considered whether a rating higher than 50 percent is warranted for the period prior to February 18, 2010, but finds that the Veteran's symptoms did not more closely approximate the criteria for a 70 percent evaluation.  That is, the findings did not reflect occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood which would indicate disability of even greater severity.  While social impairment was demonstrated, the Veteran was noted to have a very supportive and stable immediate family; he had been married to his wife for 45 years and had a good relationship with her and his two adult children.  While he was described as depressed and despairing, he had no suicidal or homicidal ideation.  There was also no evidence to suggest that he had near-continuous panic or depression affecting his ability to function independently, disorientation, neglect of hygiene, or an inability to establish and maintain effective relationships.  

The Board finds that the criteria for a 70 percent rating were met from February 18, 2010, the date that the Veteran underwent a VA PTSD intake consultation at the VAMC in Richmond.  The November 2012 letter from the director of that program noted that the Veteran's condition had not significantly changed since February 18, 2010 despite regular therapeutic intervention and that his overall clinical presentation had been marked by significant interpersonal, occupational, and social impairment that included deficiencies in family relations, judgment, thinking, and mood; frequent anxiety and depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with inappropriate anger outbursts) difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  These findings define the criteria for a 70 percent rating.

There is no probative evidence which tends to show that the Veteran's PTSD is productive of total occupational and social impairment.  While the Veteran had not worked since 1999 due to various serious medical issues, there is no showing that his PTSD by itself resulted in total occupational impairment.  The January 2011 VA examiner specifically stated that the Veteran's PTSD symptoms would not preclude full-time or consistent employment, and the January 2015 VA examiner stated only that the Veteran's PTSD symptoms would interfere with his occupational functioning if he were still employed.  His PTSD symptoms were noted to be severe and to interfere with his social and interpersonal relationships; however, he has been shown to have a good relationship with his wife and at least one of his children.  Additionally, the Veteran does not experience the gross distortion of reality described in the criteria for a 100 percent rating.  The Veteran has consistently been described as oriented, with clear speech and logical thoughts.  Thus, a rating in excess of 70 percent is not warranted at any time.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The manifestations of the disability are specifically contemplated by the schedular criteria.  

The Veteran's symptoms are explicitly listed in the rating criteria for posttraumatic stress disorder, or are contemplated by the level of representative impairment as the listed symptoms are merely examples of a level of impairment.  See 38 C.F.R. §4.130, Diagnostic Code 9411.  Therefore, referral for extraschedular consideration in this case is not in order.



The Board recognizes that the United States Court of Appeals for Veterans Claims (Court) has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Locklear v. Shinseki, the Court distinguished the instant case from Rice and recognized that VA's Secretary had the authority to specifically separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU.  The Court held that "[b]ifurcation of a claim generally is within the Secretary's discretion."  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).  




The Veteran has been in receipt of a schedular 100 combined service connected disability rating since November 2012, and that prior to that a TDIU rating was in effect from April 22, 2009 to November 5, 2012.  The Veteran was notified in May 2009 of the RO's decision to grant a TDIU, effective April 22, 2009.  Subsequently, the Veteran did not submit a notice of disagreement with respect to the effective date of the grant of entitlement to TDIU.  Thus, the Board does not have jurisdiction over any TDIU issue as the claim of entitlement to TDIU was separately adjudicated and has not been perfected for appellate review.  


ORDER

Subject to the laws and regulations governing payment of monetary benefits, an initial rating of 50 percent, but not higher, for posttraumatic stress disorder is granted from November 4, 2005.

Subject to the laws and regulations governing payment of monetary benefits, an initial rating of 70 percent, but not higher, for posttraumatic stress disorder is granted from February 18, 2010.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


